902 F.2d 35
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale E. SMITH and Mary Beth Smith, Plaintiffs-Appellants,v.YAMAHA MOTOR CO. LTD., et al., Defendants-Appellees.
Nos. 89-3810, 89-3848.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
This is a serious personal injury case, brought in federal court on diversity grounds.  Acting sua sponte and without prior notice, the district court dismissed the case for failure to file a joint pretrial statement within the time prescribed by a standing court order.  The plaintiffs contend on appeal that the case should not have been so dismissed.  We agree.  "[I]n the absence of notice that dismissal is contemplated a district court should impose a penalty short of dismissal unless the derelict party has engaged in 'bad faith or contumacious conduct."   Harris v. Callwood, 844 F.2d 1254, 1256 (6th Cir.1988).  There is no indication of bad faith or contumacious conduct here, and imposition of the drastic penalty of dismissal represented a clear abuse of discretion.


2
The judgment of the district court is REVERSED, and the case is REMANDED for further proceedings.